DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 05/19/2022, with respect to claim rejections under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejections of claims 1-17 under 35 U.S.C. 101 has been withdrawn. 

Allowable Subject Matter
Claims 1-17 allowed.
The following is an examiner’s statement of reasons for allowance: 
Yazdi et al. (An Empirical Investigation of the Relationship between Overall Equipment Efficiency (OEE) and Manufacturing Sustainability in Industry 4.0 with Time Study Approach. Sustainability. 10. 10.3390/su10093031. August 2018), hereinafter "Yazdi", is considered by the Examiner to be the closest prior art of record.

Regarding Claim 1, Yazdi teaches a method, comprising: 
determining a throughput of a robotic arm (Yazdi, p. 14 Table 3 and Figure 11 show the robot arm’s throughput for 4 different colored objects; also see p. 22 Table 11 and note that 
                        
                            
                                
                                    
                                        
                                            T
                                            o
                                            t
                                            a
                                            l
                                             
                                            C
                                            o
                                            u
                                            n
                                            t
                                        
                                    
                                
                                
                                    
                                        
                                            A
                                            c
                                            t
                                            u
                                            a
                                            l
                                             
                                            T
                                            i
                                            m
                                            e
                                        
                                    
                                
                            
                            =
                            T
                            h
                            r
                            o
                            u
                            g
                            h
                            p
                            u
                            t
                        
                    ; also see p.18 Table 7 which lists throughput of the objects by the various resources/equipment); and
identifying idle equipment from the determined equipment and product pairs and a topology of the robotic arm (Yazdi p. 14, Figures 10-15 show idle time for the various equipment used; specifically Figure 11 shows idle time specifically during robot arm utilization).
Yazdi as best understood by the Examiner, does not fairly teach or suggest determining an equipment and product pair from one or more equipment and product a pairs associated with the robotic arm based on comparing the throughput to a standard throughput of the robotic arm for the one or more equipment and product pairs; and
identifying offline equipment from the determined equipment and product pair and a topology of the robotic arm, and alerting an offline status associated with the identified offline equipment.

Claims 7 and 13 are analogous to claim 1, and therefore allowed for the same reasons. Claims 2-6, 8-12, and 14-17 are allowed by virtue of their dependences of claims 1, 7, and 13, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        06/29/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863